PER CURIAM.
We initially accepted jurisdiction to review Powers v. Thobhani, 903 So.2d 275 (Fla. 4th DCA 2005), a decision which the district court of appeal certified to be in direct conflict with decisions of two other district courts pursuant to article V, section 3(b)(4) of the Florida Constitution. Upon further consideration, we have determined that there is no actual conflict and that we should exercise our discretion and discharge jurisdiction of this cause. Accordingly, this review proceeding is hereby dismissed.
It is so ordered.
WELLS, ANSTEAD, LEWIS, QUINCE, CANTERO, and BELL, JJ., concur.
PARIENTE, C.J., recused.